Case 3:18-cv-02331-MMA-MSB Document 9 Filed 12/07/18 PageID.52 Page 1 of 3



 1   Edward D. Totino (SBN 169237)
     edward.totino@dlapiper.com
 2   DLA PIPER LLP (US)
     550 South Hope Street, Suite 2400
 3   Los Angeles, California 90071-2618
     Tel: 213.330.7700
 4   Fax: 213.330.7701
 5   Amanda C. Fitzsimmons (SBN 258888)
     amanda.fitzsimmons@dlapiper.com
 6   DLA PIPER LLP (US)
     401 B Street, Suite 1700
 7   San Diego, California 92101-4297
     Tel: 619.699.2700
 8   Fax: 619.699.2701
 9   Amy M. Gallegos (SBN 211379)
     Andrew G. Sullivan (SBN 301122)
10   agallegos@jenner.com
     agsullivan@jenner.com
11   JENNER & BLOCK LLP
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Tel: 213.239,5100
13   Fax: 213.239.5199
14   Attorneys for Defendants
     MIDLAND CREDIT MANAGEMENT, INC.
15
16                             UNITED STATES DISTRICT COURT
17                           SOUTHERN DISTRICT OF CALIFORNIA
18
19   CHRISTINA SANTIAGO, on behalf of                  CASE NO. 3:18-cv-02331-MMA
20   herself and all others similarly situated,        (KSC)
21                           Plaintiff,                DEFENDANT MIDLAND CREDIT
22                                                     MANAGEMENT, INC.’S NOTICE
                        v.                             OF RELATED CASE
23
24   MIDLAND CREDIT MANAGEMENT,                        [Local Rule 40.1(f)]
     INC.,
25
26                           Defendant.
27
28

                                          NOTICE OF RELATED CASE
     WEST\284380106.1
Case 3:18-cv-02331-MMA-MSB Document 9 Filed 12/07/18 PageID.53 Page 2 of 3



 1           PLEASE TAKE NOTICE, pursuant to Civil Local Rule 40.1(f), that this case
 2   is related to In Re: Midland Credit Management, Inc., Telephone Consumer
 3   Protection Act Litigation, United States District Court for the Southern District of
 4   California Case No. 3:11-md-02286-MMA-MDD (the “MDL”).
 5           The MDL, pending before the Honorable Michael M. Anello, was created by
 6   the Judicial Panel on Multidistrict Litigation in October 2011 due to the pendency of
 7   multiple overlapping lawsuits alleging that Defendant Midland Credit Management,
 8   Inc. (“Midland”) violated the Telephone Consumer Protection Act (“TCPA”).
 9   Magistrate Judge Mitchell D. Dembin is overseeing discovery in the MDL.           The
10   MDL includes a lead case asserting a class action against Midland for alleged
11   violations of the TCPA. This case similarly asserts a class action against Midland for
12   alleged violations of the TCPA. The classes asserted in this case and the MDL
13   overlap. Therefore, this case is related to the MDL under Local Rule 40.1(g)(1) in
14   that both cases involve some of the same parties and are based on the same or similar
15   claims, and Local Rule 40.1(g)(3) in that both cases involve substantially the same
16   facts and the same questions of law.
17             Although this case is already pending before the Judge Anello so that
18   proceedings can be coordinated with the MDL, Defendant believes that discovery in
19   this case will substantially overlap with discovery in the MDL and, therefore,
20   Defendant requests that Magistrate Judge Dembin be assigned to oversee discovery
21   in this case so that discovery can also be coordinated with the MDL.
22
23
24
25
26
27
28

                                    NOTICE OF RELATED CASE
     WEST\284380106.1
Case 3:18-cv-02331-MMA-MSB Document 9 Filed 12/07/18 PageID.54 Page 3 of 3



 1    Dated: December 7, 2018
 2                               By s/ Edward D. Totino
 3                                 EDWARD D. TOTINO
                                   AMANDA C. FITZSIMMONS
 4                                 DLA PIPER LLP (US)
 5
                                    AMY M. GALLEGOS
 6                                  ANDREW G. SULLIVAN
 7                                  JENNER & BLOCK LLP

 8                                  Attorneys for Defendant
 9                                  MIDLAND CREDIT MANAGEMENT, INC.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                NOTICE OF RELATED CASE

     WEST\284380106.1
